DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant
This communication is in response to application filed 1/28/20 and is a continuation of 14/629,215 filed 2/3/15 now US Patent No. 10,600,505 which claims priority to provisional application 61/943,252 filed 2/21/2014.  Claim 1 is pending.  


Information Disclosure Statement
	Information disclosure statements dated 1/28/20; 2/17/20; and 10/21/21 have been acknowledged and considered.  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  


2019 Revised Patent Eligibility Guidance (PEG): Step 1:

Claim 1 is drawn to a method of generating a user interface for use in documenting a patient encounter, which is within the four statutory categories (i.e. process.   

2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.

Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
A method of generating a user interface for use in documenting a patient encounter, the method comprising:
automatically identifying, with a computing device, at least one documentation
protocol based on at least one element of the patient’s medical record; and
generating a user interface including at least one of the identified documentation
protocols, the at least one identified documentation protocols identifying
at least one medical finding.
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because identifying at least one documentation protocol based on an element of a patient record is an observation/evaluation/judgment/analysis that can, at the currently claimed high level of generality, be practically performed in the human mind or by pen and paper.  A mental process that could practically be performed in the human mind or by pen and paper falls into one category of abstract idea. (see 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019).  That is other than reciting “automatically” and “computing device” language, nothing precludes the steps from practically being performed mentally in one’s head or by pen and paper.  For instance, a user could identify and determine a documentation protocol based on looking at a patient’s record in his or her head or by pen and paper.  Accordingly, the claim describes at least one abstract idea.

2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A method of generating a user interface for use in documenting a patient encounter, the method comprising:
automatically identifying, with a computing device, at least one documentation
protocol based on at least one element of the patient’s medical record; and
generating a user interface including at least one of the identified documentation protocols, the at least one identified documentation protocols identifying at least one medical finding.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.  The additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception 
the recitations performing the functions by a computing device amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraph [0044] of the present Specification, see MPEP 2106.05(f)
the recitation of generating a user interface including at least one of the identified documentation protocols, the at least one identified documentation protocols identifying at least one medical finding recites only the idea of a solution or outcome (i.e. claim fails to recite details of how a solution to a problem is accomplished).  
in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’".  Generating the user interface as taught by the claims fails to teach any technical details and thus amounts to merely an “apply it” step.  
generally link the abstract idea to a particular technological environment or field of use – for example, the recitation of performing the functions by the computing device and automatically merely limits the abstract idea the environment of a computer, see MPEP 2106.05(h))
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, the independent Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and generally linking the abstract idea to a particular technological environment or field of use and the same analysis applies with regards to whether they amount to “significantly more.”  
Therefore, claim 1 is ineligible under 35 USC §101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 1 A1 to Miglietta, J et al. (hereinafter 'Miglietta’).

As per claim 1, Miglietta discloses a method of generating a user interface for use in documenting a patient encounter (an automated interface (a method of generating) for creating a medical history (an encounter) for a patient; abstract; paragraph [0078]), the method comprising: 
automatically identifying, with a computing device, at least one documentation protocol based on at least one element of the patient's medical record (using a uniform system protocol comprising a Medical Knowledge Base to populate patient care documents with information, including a finding; paragraphs [0037], [0099]); 
and generating a user interface including at least one of the identified documentation protocols, the at least one identified documentation protocols identifying at least one medical finding (utilizing the Medical Knowledge Base to automatically populate patient care documents with information, including the findings; paragraphs [0037], [0078], [0099]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest foreign prior art of record Jackson (WO 00/60496) teaches a protocol for defining data exchange rules and formats for universal intellectual asset documents.  The closest non-patent literature of record: Slain, T; S.Rickard-Aasen; J.Pringle; G.G.Hegde; J.Shang; W.Johnjulio; A.Venkat.  An Operational Analysis of Integrating Screening and Brief Intervention into the Normal Workflow of the Emergency Department Without Additional Resources.  Annals of Emergency Medicine
Volume 62, Issue 4, Supplement, October 2013, Page S101.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207. The examiner can normally be reached Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELAINE GORT can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/           Primary Examiner, Art Unit 3686                                                                                                                                                                                             	10/23/21